            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER NGUYEN,                  :
    Plaintiff,                       :
                                     :     No. 1:20-cv-86
     v.                              :
                                     :     (Judge Rambo)
DR. GERALD KASPER, et al.,           :
     Defendants                      :

                                 ORDER

     AND NOW, on this 14th day of July 2021, in accordance with

the Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Plaintiff’s motion for summary judgment (Doc. No. 58) is DISMISSED
        for Plaintiff’s failure to comply with Local Rule 56.1;

     2. Defendant Kasper’s motion for summary judgment (Doc. No. 62) is
        GRANTED;

     3. The Clerk of Court is directed to enter judgment in favor of Defendant Dr.
        Gerald Kasper and against Plaintiff Christopher Nguyen as to all claims
        against Defendant; and

     4. The Clerk of Court is directed to CLOSE the above-captioned action.


                                           s/ Sylvia H. Rambo
                                           United States District Judge
